Citation Nr: 9917491	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1987 to May 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision from the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's request for 
an increased rating for schizoaffective disorder.  The 
veteran appealed that decision to the BVA and the case was 
forwarded to the Board for review.  By a decision of May 21, 
1998, the Board denied the veteran's claim for an increased 
rating for schizoaffective disorder.  The veteran-appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court), which, upon 
a joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's decision of May 21, 
1998, and remanded the case to the Board for further 
proceedings and readjudication.  [redacted].


REMAND

After reviewing the claims file, the Board believes that 
additional development of the medical evidence would be 
helpful in allowing for an equitable final disposition of the 
appeal.  In this regard, any VA medical records of ongoing 
treatment and therapy should be obtained and reviewed.  
Additionally, a comprehensive VA examination should be 
scheduled.    

New regulations rating the veteran's psychiatric disorder 
became effective November 7, 1996.  The Board observes here 
that because the veteran's increased rating claim was filed 
after November 7, 1996, the RO has duly reviewed the 
veteran's claim under the new criteria.  However, the report 
of a June 1997 VA examination does not clearly set forth 
detailed findings to allow for proper application of the new 
rating criteria to the veteran's claim.  In this regard, the 
Board points out that a number of the symptoms listed under 
the new rating criteria were not referenced in the report of 
the June 1997 VA examination.  Further, a Global Assessment 
of Functioning (GAF) score was not reported in connection 
with the June 1997 VA examination and such score would be 
helpful in gauging the severity of the veteran's disability 
in the context of the rating criteria which to some degree 
utilizes the nomenclature of the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 
C.F.R. § 4.130 (1998).

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  Any VA medical records documenting 
treatment (including any hospital, 
outpatient and therapy session reports) 
of the veteran's schizoaffective disorder 
which are not already of record should be 
associated with the claims files. 

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected schizoaffective 
disorder.  All necessary special studies 
or tests are to be accomplished.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  
Detailed findings on examination should 
be reported with specific reference to 
the new diagnostic criteria for the 
veteran's psychiatric disability.  It is 
also requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the 
schizoaffective disorder.  The examiner 
is then requested to offer an opinion as 
to whether and to what degree the 
veteran's schizoaffective disorder 
renders him incapable of obtaining and 
maintaining gainful employment.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the full 
benefit sought by the veteran is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The purpose of this remand is to obtain additional 
development to ensure an adequate record for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

The veteran and his representative are hereby advised that 
they are free to submit any additional evidence and argument 
in support of the veteran's claim. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

